Exhibit 10.1

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
this 14th day of September, 2011, by and between CATALYST PHARMACEUTICAL
PARTNERS, INC., a Delaware corporation (“Company”), and PATRICK J. MCENANY
(“Employee”).

Preliminary Statements

A. The parties have previously entered into that certain Employment Agreement,
effective as of November 8, 2006 (the “Original Agreement”), as previously
amended by that certain First Amendment to Employment Agreement, dated as of
December 19, 2008 (the “First Amendment”) and that certain Second Amendment to
Employment Agreement, dated as of November 8, 2009 (the “Second Amendment,” and,
together with the Original Agreement, the First Amendment and the Second
Amendment, collectively, the “Employment Agreement”). Unless otherwise defined,
capitalized terms used herein shall have the meanings given to them in the
Employment Agreement.

B. The parties wish to further amend the Employment Agreement to reflect the
terms set forth below.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Extension of Agreement. The outside date of the Term of the Employment
Agreement is extended for a two-year period from the “fifth anniversary of the
Effective Date” November 8, 2011) until the “seventh anniversary of the
Effective Date” (November 8, 2013). Except as noted in paragraph 2 below, all
references in the Employment Agreement to the “third” anniversary of the
Effective Date” or the “fifth anniversary of the Effective Date” shall be deemed
by this Amendment to now refer to the “seventh anniversary of the Effective
Date.”

 

2. Modification of Sections 7.5.2 and 7.6.2. Sections 7.5.2 and 7.6.2 of the
Employment Agreement are hereby amended to remove all references from such
sections to the “third anniversary of the Effective Date” and to the “fifth
anniversary of the Effective Date.” The periods set forth in each such section
during which Employee will receive severance compensation as provided in such
sections shall now be 12 months (for a termination without Cause or a
termination for Good Reason) and 24 months (for a termination without Cause
following a Change of Control or a termination for Good Reason following a
Change of Control), respectively, from the date of termination, all of which
shall be paid on the terms and in the manner set forth in such sections of the
Employment Agreement.

 

1



--------------------------------------------------------------------------------

3. Employment Agreement Remains in Effect. Except as otherwise specifically
amended herein, the terms and provisions of the Employment Agreement remain in
full force and effect.

 

4. Counterparts. This Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date set forth above.

 

CATALYST PHARMACEUTICAL PARTNERS, INC., a Delaware corporation By:  

/s/ Jack Weinstein

  Jack Weinstein   Vice President, Treasurer and Chief Financial Officer
EMPLOYEE:

/s/ Patrick J. McEnany

Patrick J. McEnany

 

2